Citation Nr: 1108095	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-26 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from February 1977 to March 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In November 2007, the Board determined that new and material evidence had not been received to reopen a previously denied claim for entitlement to service connection for paranoid schizophrenia.  The Veteran was notified of his right to appeal, but a timely appeal was not filed.

2.  Evidence added to the record since the November 2007 Board decision, considered in conjunction with the record as a whole, is new, but does not relate to an unestablished fact necessary to substantiate the Veteran's claim, and does not raise a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The November 2007 Board decision, which determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for paranoid schizophrenia, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1100 (2010).  

2.  New and material evidence has not been received to reopen the Veteran's claim for entitlement to service connection for a psychiatric disability, to include paranoid schizophrenia.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued a decision that established significant new requirements with respect to the content of the VCAA notice for reopening claims.  According to the Court, in the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  
Further, in providing instruction as to what information would be considered "new and material", the Court indicated that "material" evidence would include (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  "New" evidence would be considered new only if it had not been submitted previously to VA and was neither "cumulative nor redundant" of evidence already in the record.  

The agency of original jurisdiction (AOJ), issued VCAA notice letters to the appellant June 2008 and January 2010 that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence and notified him that a disability rating and effective date will be assigned in event of award of any benefit sought per Dingess/Hartman.  While the letters failed to note denial of service connection for the disability on appeal by the Board's November 2007 decision, the Board notes that the January 2010 letter contains the information required by Kent and that the statements given by the Veteran's representative during a November 2009 Informal Hearing Conference, 

and during an April 2010 Travel Board, show actual notice of what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, complete VCAA notification was not achieved until after the initial AOJ adjudication of the claim.  Nevertheless, the Court in Pelegrini noted that such requirement did not render a rating decision promulgated prior to providing the veteran full VCAA notice void ab initio, which in turn would nullify the notice of disagreement and substantive appeal filed by the veteran.  In other words, Pelegrini specifically noted that there was no requirement that the entire rating process be reinitiated from the very beginning.  Rather, the claimant should be provided VCAA notice and an appropriate amount of time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the timing of any VCAA notice letter was harmless error.  Although additional notice was provided to the appellant after the initial adjudication, the case was readjudicated thereafter, and the appellant has not been prejudiced thereby.  The content of the notice provided to the appellant fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only has the appellant been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices, but the actions taken by VA have essentially cured the error in the timing of notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and VA and private treatment records.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The record does not show that the Veteran has been provided a VA examination or opinion.  However, the Board notes that VA does not have a duty to provide a VA examination if the claim is not reopened, which is the case in the decision below.  The VCAA explicitly states that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

If all of the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 

A.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection. Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence). Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

B.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In general, a decision of the Board is final and binding on the veteran if not timely appealed.  38 U.S.C.A. § 7104 (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is received the claim shall be reopened and the former disposition of the claim reviewed.  See also 38 C.F.R. § 3.156(a).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

VA promulgated amended regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). There was a new provision, 38 C.F.R. § 3.156(a), which redefined the definition of "new and material evidence."  This provision is applicable only for claims filed on or after August 29, 2001.  The Veteran filed his claim to reopen in May 2008.  Therefore, the Board finds that the post August 29, 2001 standard of review should be applied.

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Legal Analysis

The Veteran asserts that new and material evidence has been submitted to reopen his claim for service connection for paranoid schizophrenia.  The record reflects that in a May 1982 decision, the RO denied the Veteran's claim for entitlement to service connection for a nervous condition on the basis that the personality disorder that the Veteran was diagnosed with within a year of his discharge from service was not considered a disability for which service connected compensation could be paid.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105.

On numerous subsequent occasions, the Veteran filed to reopen his claim for a nervous condition, but such claim continued to be denied.  However, in an August 1994 decision, the RO reopened the Veteran's claim, but denied service connection for paranoid schizophrenia on the basis that paranoid schizophrenia was not diagnosed during service, nor during the presumptive period following service.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105.

On several subsequent occasions, the Veteran again filed to reopen his claim for service connection for paranoid schizophrenia.  However, on each of these occasions, the RO continued to deny the claim.   No appeal was taken from those determinations.  As such, they are final.  38 U.S.C.A. § 7105.

In an October 2003 rating decision, the RO again denied the Veteran's request to reopen his claim for entitlement to service connection for paranoid schizophrenia.   The Veteran appealed the RO's denial to the Board.  In a November 2007 decision, the Board denied the Veteran's petition to reopen his claim for service connection for paranoid schizophrenia.  No appeal was taken from that determination.  As such, it is final.  38 U.S.C.A. § 7104.

The November 2007 Board decision found new and material evidence had not been received to reopen a claim for service connection for paranoid schizophrenia on the basis that none of the Veteran's newly submitted evidence related to whether or not the Veteran's current disability began in service or during the presumptive period following service, or was otherwise etiologically related to his service. 

The evidence of record at the time of the November 2007 Board decision includes service treatment records and VA and private post service clinical records.  The service treatment records are negative for any complaints or findings of a psychiatric abnormality.  March 1979 VA mental health treatment reports provided diagnoses of severe paranoid personality disorder, and rule out paranoid schizophrenia.  An April 1981 Hospital Summary from the Salt Lake City VA Medical Center reflects that the Veteran had been hospitalized and diagnosed with atypical personality disorder and possible intellectual deficit.  Medical records from the Federal Bureau of Prisons, dated in 1992, show treatment for paranoid schizophrenia.  Also of record were records from Anoka Metro Regional Treatment Center dated from 1996 to 1998 and records from the Missouri Department of Corrections dated from 1989 to 1990 showing treatment for paranoid schizophrenia.  Such evidence also included records from the Salt Lake City, St. Louis, and Minneapolis VA Medical Centers dated from 2000 to 2004 showing treatment for paranoid schizophrenia.

The evidence submitted since the November 2007 Board denial includes records dated in February 2004 from the Minnesota Security Hospital which discusses the Veteran's individual treatment plan for his hospitalization there.  These records also show that the Veteran was diagnosed with chronic paranoid subtype schizophrenia, polysubstance dependence (in a controlled environment), antisocial personality disorder, and borderline intellectual functioning. 

The Board finds that the additional evidence is new because it was not of record at the time of the prior final Board denial in November 2007.  However, the Board finds that the additional evidence is not material because these medical records do not contain any evidence that is pertinent to substantiating the Veteran's claim for entitlement to service connection for paranoid schizophrenia.  Indeed, the private records are basically cumulative of evidence that was of record at the time of the November 2007 Board denial and merely reinforces the previously established fact that the Veteran has been diagnosed with, and treated for, paranoid schizophrenia.  Consequently, the Board finds that none of the newly submitted evidence relates to whether or not the Veteran's current disability began in service or during the presumptive period following service, or is otherwise etiologically related to his service. 

As such, the deficiency noted as the basis for the Board's prior final denial of the appeal to reopen a claim for service connection for paranoid schizophrenia, namely evidence that the Veteran's current paranoid schizophrenia is related to his active military service, still exists.  Accordingly, the additional evidence considered in conjunction with the record as a whole, does not raise a reasonable possibility of substantiating the claim.  Therefore, the Board concludes that the evidence is not new and material and the claim for service connection for psychiatric disability, to include paranoid schizophrenia, is not reopened.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include paranoid schizophrenia, the claim is not reopened, and the appeal is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


